                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )                 4:11CR3132
                                         )
                   Plaintiff,            )
                                         )
            v.                           )                    ORDER
                                         )
JOHN W. CHARLES,                         )
                                         )
                   Defendant.            )
                                         )


      For the reasons articulated in the Plaintiff’s brief (Filing no. 139),

       IT IS ORDERED that Defendant’s Motion to Modify Conditions of Release
(Filing no. 134) and Motion for Injunctive Relief (Filing no. 135) are denied.

      DATED this 26th day of November, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
